

VOTING RIGHTS PROXY AGREEMENT


This Voting Rights Proxy Agreement (the “Agreement”) is entered into in Laiyang
City, Shandong Province, People’s Republic of China (“PRC” or “China”) as of
June 10, 2009 by and among Shangdong MeiKeFuBang Food Limited  (“Party A”),
Shangdong Longkang Juice Co., Ltd (the “Company” or “Party B”), and the
undersigned shareholders of Party B (the “Shareholders”).  Party A, Party B and
the Shareholders are each referred to in this Agreement as a “Party” and
collectively as the “Parties.”


RECITALS


1.           Party B is engaged in the business of the production, processing,
and sale of juice, soft drink, fruit-wine, dairy products, meat, food, farm
products (expired on October 21, 2011); import and export business (excluding
the restricted or prohibited products and technology ).  Party A has the
expertise in consulting, and Party A has entered into a series of agreements
with Party B to provide Party B with various consulting services.


2.           The Shareholders are shareholders of the Company, each legally
holding such amount of equity interest of the Company as set forth on the
signature page of this Agreement and collectively holding 100% of the issued and
outstanding equity interests of the Company (collectively the “Equity
Interest”).


3.           The Shareholders desire to grant to Party A a proxy to vote the
Equity Interest for the maximum period of time permitted by law in consideration
of good and valuable consideration, the receipt of which is hereby acknowledged
and agreed by Party A.


NOW THEREFORE, the Parties agree as follows:


1.           The Shareholders hereby agree to irrevocably grant and entrust
Party A, for the maximum period of time permitted by law, with all of their
voting rights as shareholders of the Company.  Party A shall exercise such
rights in accordance with and within the parameters of the laws of the PRC and
the Articles of Association of the Company.


2.           Party A may establish and amend rules to govern how Party A shall
exercise the powers granted by the Shareholders herein, including, but not
limited to, the number or percentage of directors of Party A which shall be
required to authorize the exercise of the voting rights granted by the
Shareholders, and Party A shall only proceed in accordance with such rules.


3.           The Shareholders shall not transfer or cause to be transferred the
Equity Interest to any party (other than Party A or such designee of Party
A).  Each Shareholder acknowledges that it will continue to perform its
obligations under this Proxy Agreement even if one or more of other Shareholders
no longer holds any part of the Equity Interest.

 

--------------------------------------------------------------------------------

 


4.           This Proxy Agreement has been duly executed by the Parties as of
the date first set forth above, and in the event that a Party is not a natural
person, then such Party’s action has been duly authorized by all necessary
corporate or other action and executed and delivered by such Party’s duly
authorized representatives.  This Agreement shall take effect upon the execution
of this Agreement.


5.           Each Shareholder represents and warrants to Party A that such
Shareholder owns such amount of the Equity Interest as set forth next to its
name on the signature page below, free and clear of all liens and encumbrances,
and such Shareholder has not granted to any party, other than Party A, a power
of attorney or proxy over any of such amount of the Equity Interest or any of
such Shareholder’s rights as a shareholder of Company.  Each Shareholder further
represents and warrants that the execution and delivery of this Agreement by
such Shareholder shall not violate any law, regulations, judicial or
administrative order, arbitration award, agreement, contract or covenant
applicable to such Shareholder.


6.           This Agreement may not be terminated without the unanimous consent
of all Parties, except that Party A may, by giving a thirty (30) day prior
written notice to the Shareholders, terminate this Agreement. , with or without
cause


7.           Any amendment to and/or rescission of this Agreement shall be in
writing by the Parties.


8.           The execution, validity, creation and performance of this Agreement
shall be governed by the laws of PRC.


9.           This Agreement shall be executed in seven (7) duplicate originals
in English, and each Party shall receive one (1) duplicate original, each of
which shall be equally valid.


10.         The Parties agree that in the event a dispute shall arise from this
Agreement, the Parties shall settle their dispute through amicable
negotiations.  If the Parties cannot reach a settlement within 45 days following
the negotiations, the dispute shall be submitted to be determined by arbitration
through China International Economic and Trade Arbitration Commission (“CIETAC”)
in accordance with CIETAC arbitration rules. The arbitration shall be conducted
in Beijing in English. The determination of CIETAC shall be conclusively binding
upon the Parties and shall be enforceable in any court of competent
jurisdiction.
 
[SIGNATURE PAGE FOLLOWS]

Proxy Agreement
shandong longkang juice

 
-2-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal
representatives.


PARTY A:
Shangdong MeiKeFuBang Food Limited
     
Legal/Authorized Representative: ____________________
 
Name: JIANG Zhide
 
Title: Executive Director
   
PARTY B:
Shangdong Longkang Juice Co., Ltd
     
Legal/Authorized Representative: ____________________
 
Name: JIANG Zhide
 
Title: Chairman of the Board of Directors



Proxy Agreement
shandong longkang juice

 
-3-

--------------------------------------------------------------------------------

 

SIGNATURE PAGE FOR SHAREHOLDERS OF PARTY B


SHAREHOLDERS OF PARTY B:


 
 
JIANG Zhide
 
ID Card No.: 370682195611231611
 
Owns 60% of Shangdong Longkang Juice Co., Ltd
 



 
 
DING Xueying
 
ID Card No.: 370682195505281674
 
Owns 10% of Shangdong Longkang Juice Co., Ltd
     
 
 
CHU Xichang
 
ID Card No.: 370682195404071619
 
Owns 10% of Shangdong Longkang Juice Co., Ltd
     
 
 
DONG Weidong
 
ID Card No.: 370682630906161
 
Owns 10% of Shangdong Longkang Juice Co., Ltd
     
 
 
LV Fengqing
 
ID Card No.: 37068219681122164X
 
Owns 10% of Shangdong Longkang Juice Co., Ltd
 



Proxy Agreement
shandong longkang juice

 
-4-

--------------------------------------------------------------------------------

 